Citation Nr: 0513882	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1982 and also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was most recently before the 
Board in June 2004.


FINDING OF FACT

Chronic headache or low back disorders were not present 
during the veteran's active military service or within one 
year thereafter, and are not otherwise shown to be related to 
the veteran's military service or to any incident during 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in June 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in July 
2004 VA obtained a medical opinion to assist in answering the 
medical question presented in this appeal.  While the 
veteran's representative has essentially questioned the 
adequacy of this examination, the Board notes that the 
examination reflects that the VA examiner reviewed the claims 
file, recorded the past medical history, noted the veteran's 
current complaints, and conducted a physical examination.  
For these reasons, the Board finds that the examination of 
July 2004 is adequate for rating purposes.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the matter is ready 
for appellate review.

The veteran contends that his headaches and low back 
disorders are related to a September 1980 motor vehicle 
accident.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system and arthritis 
of the spine, will be presumed if they become manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran sought 
treatment for injuries following a September 1980 motor 
vehicle accident.  The assessment was multiple superficial 
lacerations over the upper right extremity.  Service medical 
records dated in October 1980, May 1981, and May 1982 noted 
complaints of low back pain, and assessments included back 
strain and back spasm.  The service medical records contain 
no complaints related to headaches.  The veteran's September 
1982 service separation examination noted that the veteran's 
spine and head were normal.  The veteran denied recurrent low 
back pain and frequent headaches on the medical history 
portion of his September 1982 service separation examination.

Also of record are medical records from the veteran's service 
in the National Guard.  A June 1987 periodical physical 
examination report noted that the veteran's spine and head 
were normal.  An August 1988 record reflects that the veteran 
complained of headaches, and a May 1989 record noted that the 
veteran had residing low back pain.  In February 1986 and 
March 1989 the veteran was placed on temporary work profiles 
due to his low back disorder.

An October 1990 VA medical record indicates that the veteran 
complained of low back pain.  The provisional diagnosis was 
chronic low back pain; X-rays of the lumbar spine were 
normal.  Degenerative disc disease of the lumbar spine was 
noted by X-ray in January 2001.

An April 1997 VA record noted tension headaches, and a 
November 1997 VA
record indicates that the veteran was diagnosed with migraine 
headaches.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  While the medical records 
indicate that the veteran currently suffers from headaches 
and degenerative changes of the lumbar spine, clinical 
evaluation performed at the veteran's September 1982 service 
separation examination noted no such disabilities.  In fact, 
the veteran specifically denied recurrent low back pain and 
headaches at the time of his separation from service.  
Further, a VA physician (July 2004) has indicated that the 
veteran's headaches and low back disorder are not related to 
his military service.

The Board notes that the July 2004 VA physician made multiple 
references to the veteran's medical history and provided a 
rationale for her opinion, including the fact that "the 
record does not support [the veteran's] description of 
continuous back problems and headaches after the 1980 MVA."  
The VA physician also noted that the veteran had denied 
headaches and back pain at the time of his 1982 service 
separation physical examination.  In short, the July 2004 VA 
physician's opinion is supported by the medical history and 
contains a rationale for the opinion expressed.  The Board 
also notes that there is no contrary opinion of record, and, 
in fact, an October 2002 VA neurology examination also found 
no link between the veteran's low back and headaches 
disorders and his military service.

As the medical records reveal that the veteran was not 
diagnosed with a chronic headaches or low back disorder 
within one year of his separation from active duty service, 
entitlement to service connection under the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 are not 
for application in this case.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his headaches and low back condition.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for headaches is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


